DETAILED ACTION
This Action is in response to the communication received on 03/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1, 21-24, 26-34, 36-37 and 39-40 are allowed. 



REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A computer-implemented method comprising:
 identifying, by one or more computing devices, an operating system of a user device, the operating system including a keyboard application configured to provide a keyboard interface in a user interface across one or more applications executed by the user device; 
detecting, by the one or more computing devices, a user input requesting display of a dynamic keyboard interface; and 
providing, by the one or more computing devices, a dynamic interface access module configured to provide,  across the one or more applications executed by the user device and in response to the user input requesting display of the dynamic keyboard interface, a dynamic keyboard interface as a popup overlay interface in  the user interface and displayed concurrently with the keyboard interface, the keyboard interface comprising a plurality of alphabetic keys, the popup overlay interface 

The prior arts of the record, lack disclosure or inferences where in response to the user input requesting display of the dynamic keyboard interface, a dynamic keyboard interface as a popup overlay interface in  the user interface and displayed concurrently with the keyboard interface, the keyboard interface comprising a plurality of alphabetic keys, the popup overlay interface comprising a search query field and a plurality of different animated media content items displayed concurrently, wherein each of the plurality of different animated media content items comprises a respective series of images rendered in animation, as illustrated in figure 9K of Applicant’s specification.  
   The closest prior art of the record, Giffage, teaches the Giffage keyboard which provides an interface which is overlaid over the keyboard application and includes a magnifying glass icon which is corresponding to “a search query field” and a plurality of different GIFs which is corresponding to “a plurality of different animated media content items”. However, there is no disclosure of a dynamic keyboard interface as a popup overlay interface in the user interface and displayed concurrently with the keyboard interface, the keyboard interface comprising a plurality of alphabetic keys, the popup overlay interface comprising a search query field and a plurality of different animated media content items displayed concurrently.
   


   As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1, 21-24, 26-34, 36-37 and 39-40 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166